

113 S1854 IS: Idaho Safe and Efficient Vehicle Act of 2013
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1854IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, with respect to the operation of longer combination vehicles on the Interstate System in Idaho, and for other purposes.1.Short titleThis Act may be cited as the
		  Idaho Safe and Efficient Vehicle Act of 2013.2.Longer combination vehicles in IdahoSection 127 of title 23, United States Code, is amended by adding at the end the following:(j)Longer combination vehicles in IdahoNo limit or other prohibition under this section, except as provided in this subsection, applies to a longer combination vehicle operating on a segment of the Interstate System in Idaho if such vehicle—(1)has a gross vehicle weight of 129,000 pounds or less;(2)complies with the single axle, tandem axle, and bridge formula limits set forth in subsection (a); and(3)is authorized to operate on such segment under Idaho State law..